
	
		II
		Calendar No. 560
		112th CONGRESS
		2d Session
		S. 3664
		IN THE SENATE OF THE UNITED STATES
		
			December 6, 2012
			Mr. Reid introduced the
			 following bill; which was read the first time
		
		
			December 10, 2012
			Read the second time and placed on the
			 calendar
		
		A BILL
		To provide for debt limit extensions.
	
	
		1.Debt
			 Limit Extension
			Subsection (b) of section 3101
			 of title 31, United States Code, is amended by striking as provided by
			 law through the congressional budget process described in Rule XLIX of the
			 Rules of the House of Representatives or as provided by section 3101A or
			 otherwise. and inserting
			
				as
			 provided—(1)by law through
				the congressional budget process described in Rule XLIX of the Rules of the
				House of Representatives or as provided by section 3101A or otherwise,
				or
				(2)by Executive
				order of the President.
				An
				Executive order issued pursuant to paragraph (2) shall be considered as a major
				rule for purposes of chapter 8 of title 5, United States
				Code..
		
	
		December 10, 2012
		Read the second time and placed on the
		  calendar
	
